McCALL, J.
The judgment must be reversed. There is no doubt that the plaintiff was, under the statute, entitled to a transfer. But we are of the opinion that, under a properly presented case, based upon sufficient facts, courts will uphold a rule or regulation in the issuing or use of transfers that will recognize public convenience. But the mere making of such a rule will not be sufficient; there is the further duty of giving reasonable notice of the existence of such a rule, so that the public may not be misled in applying for transfers. As it does not appear that the defendant adopted any method of notifying the public of the institution of such a rule, the judgment must be reversed.
Judgment reversed, and new trial ordered, with costs to appellant to ' abide the event. All concur.